                Case 8:16-cv-03630-PX Document 78 Filed 11/02/18 Page 1 of 2



                                   UNITED STАTES DISTRICT COURT
                                      DISTRICT OF MARYLAND
                                          (Greenbelt Division)

RUDOLPH J. GEIST, et al.,

                     Plaintiffs,

          V.                                               Case No. 8: 16-cv-3630

HISPANIC INFORМATION AND
TELECOMMUNICATIONS NETWORK,
INC.,

                    Defendant.



                         STIPULATION OF DISMISSAL WITH PREJUDICE
          The parties, Ьу and through their undersigned counsel, hereby stipнlate that this

action is and shall Ье disшissed in its entirety with prt:iudice pursuant to Federal Rule of

Civil Procedure 4l(a)(l)(A)(ii), with each pai·ty to beai· its ovvn attorneys' fees, costs, and

expenses.


Dated: October 31, 2018




06415-00002/10507991.2
                Case 8:16-cv-03630-PX Document 78 Filed 11/02/18 Page 2 of 2
                                                                  -�


         Щиrrю'i (; (4v @                      �' #f � -- --­
 Ву:
 Benjaшio G. Chew                              �-;1
                                               QUINN EМANUEL URQUHART
 BROWN RUDNICK
 601 Thirteenth Street, N.W.                      & SULLIVAN, LLP
 Suite 600                                     51 Madison Аvenue, 22nd Floor
 Washington, D.C. 20005                        New Y01·k, NY 10010
 (202) 536-1700                                (212) 849-7000

                                               Robert Becher
                                               QUINN EМANUEL URQUHART
 Counselfor Plaintiffs                            & SULLIVAN, LLP
                                               865 S. Figueroa Street, 10th Floor
                                               Los Angeles, СА 90017
                                               (213) 443-3000

                                               Courtney Foпest (D. Md. Bar No. 28963)
                                               КAISERDILLON PLLC
                                               1099 14th Street, NW
                                               8th Floor West
                                               Washington, DC 20005
                                               (202) 688-1909

                                               Counselfor Defendant




06415-00002/10507991.2
